Citation Nr: 0314171	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  00-19 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the lumbar spine, arms, and left shoulder.  


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from February 
1945 to December 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) that constructively reopened and denied the claim 
of entitlement to service connection for residuals of injury 
to the lumbar spine, arms, and left shoulder incurred in a 
fall.  In May 2001, the Board reopened the claim and remanded 
the case for additional development.  

In November 2002, the Director of Compensation and Pension 
Services (Director) declared forfeiture against the veteran.  
The veteran has not perfected an appeal of the November 2002 
declaration of forfeiture action.  


FINDINGS OF FACT

1.  In November 2002, the Director declared forfeiture 
against the veteran.  

2.  The veteran has not perfected an appeal of the Director's 
November 2002 declaration of forfeiture action.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of an injury to the lumbar spine, arms, and left 
shoulder has been rendered moot by the Director's December 
2002 declaration of forfeiture action.  38 U.S.C.A. § 6103(a) 
(2002); 38 C.F.R. § 3.901(2002).  

2.  The Board lacks jurisdiction to consider an appeal of the 
Director's December 2002 declaration of forfeiture.  38 
U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.200-20.302 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The March 2000 rating decision constructively reopened and 
denied entitlement to service connection for residuals of an 
injury to the lumbar spine, arms, and left shoulder because 
the veteran's current complaints appeared to result from 
aging and not from acute injuries in service fifty-five years 
earlier, and the veteran perfected a timely appeal.   
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2002).  

In August 2000, the veteran filed two private clinical 
records, which purported to document injury of the lumbar 
spine in January 1948.  In May 2001, the Board took 
jurisdiction of the appeal, reopened the claim, and remanded 
the case to obtain a new VA examination for the veteran.  In 
October 2001, the veteran filed lengthy statements in which 
he asserted that he was an uneducated, illiterate man who 
could not see well enough to understand what he had signed 
and submitted to the VA.  

Contrary to the veteran's written assertions, however, an 
August 2001 VA forensic laboratory report revealed that the 
veteran had submitted false and fraudulent documents.  The 
ink used to sign the purported January 1948 private medical 
records was not available in January 1948; therefore, the 
entries on the purported January 1948 medical records were 
not legitimate with respect to the date.  

The RO's September 2001 and November 2001 letters informed 
the veteran that the VA knew that he had filed false and 
fraudulent evidence and that his case was being considered 
for forfeiture.  Whoever knowingly makes or causes to be made 
or conspires, combines, aids, or assists in, agrees to, 
arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits under any of the laws administered by the 
VA shall forfeit all rights, claims, and benefits under all 
laws administered by the VA.  38 U.S.C.A. § 6103(a); 
38 C.F.R. § 3.901.  

In December 2002, the Director declared forfeiture against 
the veteran, and in January 2003, the veteran filed a timely 
notice of disagreement.  A May 2003 statement of the case was 
mailed to the veteran, but he has not perfected an appeal of 
the declaration of forfeiture action again him.  The veteran 
is presumed to have received the December 2002 declaration of 
forfeiture action and the May 2003 statement of the case 
because neither was returned in the mail.  The law requires 
only that the VA mail a notice; it then presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary."  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); also see 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2002).  

As a result, the appeal of the original issue has been 
rendered moot and the Board now lacks jurisdiction to 
adjudicate the remaining issue.  The appeal of the March 2000 
rating decision, which constructively reopened and denied the 
claim of entitlement to service connection for residuals of 
an injury to the lumbar spine, arms, and left shoulder, has 
been rendered moot by the Director's December 2002 
declaration of forfeiture, which supersedes the service 
connection issue.  The forfeiture issue, itself, is not yet 
before the Board because the veteran has not perfected an 
appeal of the Director's December 2002 declaration of 
forfeiture.  Nor has he submitted evidence to support 
revocation of the Director's December 2002 declaration of 
forfeiture against him, which he would need to do if he chose 
to perfect an appeal of the December 2002 declaration of 
forfeiture.  See 38 U.S.C.A. § 6103(a); 38 C.F.R. § 20.200-
20.302 (2002).  The Board's only available course is to 
dismiss the current appeal without prejudice.  See 
38 U.S.C.A. § 7105(d)(5).  


ORDER

The appeal is dismissed without prejudice.  


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

